Citation Nr: 1009539	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to service connection a skin disability.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2003, February 2004, September 2004, and 
October 2008 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought on appeal.  

In December 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of all pertinent evidence by the RO should be 
undertaken.

Additionally, the Board recognizes that while the Veteran 
initially submitted three separate claims for service 
connection for a right foot disability, a low back 
disability, and arthritis, it was clarified at the December 
2009 hearing that the arthritis for which he was seeking 
service connection was localized in his right foot and low 
back.  Accordingly, the Board finds that the issues are more 
clearly stated as reflected on the title page of this 
decision.  

The issues of entitlement to an increased rating for diabetes 
mellitus and service connection for heart, skin, right foot, 
and low back disabilities are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

At the December 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a prostate disability and bladder cancer.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for a prostate 
disability and bladder cancer have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2009).

In December 2006, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issues of entitlement to service connection for a 
prostate disability and bladder cancer, as identified in the 
December 2006 statement of the case.  At his December 2009 
videoconference hearing, the Veteran stated that he was 
withdrawing his appeal as to those issues.  The Veteran's 
statement indicating his intention to withdraw the appeal as 
to those issues, once transcribed as a part of the record of 
his hearing, satisfies the requirements for withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for a prostate disability 
and bladder cancer, there remains no allegation of errors of 
fact or law for appellate consideration concerning those 
issues.  The Board, therefore, has no jurisdiction to review 
the Veteran's claims of entitlement to service connection for 
a prostate disability and bladder cancer, and must dismiss 
those issues.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 
3.309(e) (2009).  


ORDER

The appeal concerning the issue of entitlement to service 
connection for a prostate disability is dismissed.

The appeal concerning the issue of entitlement to service 
connection for bladder cancer is dismissed.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for an increased rating for diabetes 
mellitus and service connection for a heart disability 
(claimed as hypertension and coronary artery disease), a skin 
disability (claimed as a bilateral hand rash), and right foot 
and low back disabilities.

The Veteran, in written statements and testimony before the 
Board, contends that his diabetes mellitus has worsened since 
his last VA examination in January 2008.  At that time, the 
Veteran reported that he had been diagnosed with diabetes in 
2002 and prescribed insulin injections beginning in October 
2007.  He stated that his condition required him to observe a 
restricted diet, but he denied any regulation of physical 
activities.  Nor did he report any episodes of hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  Clinical 
examination revealed that the Veteran's diabetes was 
currently controlled through insulin and glyburide and was 
not productive of any diabetic retinopathy or other 
abnormalities, including hypertension.  The January 2008 VA 
examiner urged the Veteran to undergo treatment to control 
his blood sugar levels and follow up with his primary care 
physicians on an as-needed basis.  

The record thereafter shows that in May 2008 the Veteran was 
treated for his diabetes by a private physician, who 
concluded that his symptoms were under good control.  He then 
underwent treatment for a stasis diabetic ulcer in November 
2008.  Significantly, the Veteran now reports that he 
received emergency inpatient treatment for diabetes-related 
complications in August 2009 and November 2009, and was 
hospitalized for three days on each occasion.  The Veteran 
also contends that his diabetes currently restricts his 
physical activities, including his ability to walk.  
Additionally, at the time of his December 2009 hearing, the 
Veteran reportedly was undergoing treatment at a private 
rehabilitation/nursing facility to treat his diabetes and 
cardiovascular problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, although the Veteran's January 2008 VA 
examination is not overly stale, he has indicated, and the 
record seems to show, that his diabetes has increased in 
severity to the extent that it now restricts his physical 
activities and requires episodes of hospitalization and 
inpatient rehabilitation.  Because it thus appears that there 
may have been a significant change in the Veteran's 
condition, the Board finds that a new examination is in order 
to address the current severity of his diabetes.  Moreover, 
in light of his testimony, that examination should include 
specific findings regarding any functional limitations 
related to that service-connected disability.  

Additionally, at the time of the January 2009 VA diabetes 
examination, the examiner noted that he had reviewed the 
recent VA medical records, but expressly acknowledged that 
the Veteran's claims folder was not available at the time of 
the examination.  To ensure a thorough examination and 
evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009).  Therefore, 
on remand, the Veteran should be afforded a VA examination 
that includes a review of the claims folder.

A remand for VA examinations is also warranted with respect 
to the Veteran's claims for service connection for heart, 
skin, right foot, and low back disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In his written statements and Board testimony, the Veteran 
contends that he suffers from hypertension and coronary 
artery disease that were caused by his service-connected 
diabetes mellitus.  Specifically, he maintains that during 
his recent hospitalizations for diabetes in August and 
November 2009, he was also treated for heart problems and 
that VA treating providers informed him that those problems 
were related to his service-connected disability.  
Additionally, the Veteran's wife, a licensed practical nurse, 
testified at his December 2009 Board hearing that his 
hypertension and coronary artery disease were "indirect 
cause[s] of being a diabetic."

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  In light of the assertions of the Veteran and his 
wife, the Board must consider whether service connection for 
hypertension and coronary artery disease is warranted as 
secondary to his service-connected diabetes.

The Veteran's VA and private medical records reflect that he 
has been diagnosed with and treated for hypertension and 
related cardiovascular symptoms.  However, no nexus opinion 
by a VA or private physician, relating the Veteran's heart 
problems to his service-connected diabetes, is currently of 
record.  In light of the aforementioned clinical and lay 
evidence, and given that no VA examiner has yet offered an 
opinion as to whether or not his heart problems were caused 
or aggravated by his diabetes or are otherwise service-
related, the Board finds that a remand for a VA etiological 
examination and opinion is necessary in order to fully and 
fairly assess the merits of his claim.  38 C.F.R. § 
3.159(c)(4).  

The Veteran's spouse has opined that his heart disability is 
an indirect cause of his diabetes.  The Board recognizes that 
she is a licensed practical nurse and that, generally under 
VA law, the only requirement for competency to provide 
medical evidence is that the person be a licensed health care 
professional, and a nurse's opinion has been accepted by the 
Court as competent medical evidence.  YT v. Brown, 9 Vet. 
App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996); see 
also Pond v. West, 12 Vet. App. 341 (1999).  Nevertheless, 
the Board finds that the record does not reflect that the 
Veteran's wife is a diabetes or cardiovascular specialist.  
Additionally, there is no indication that her opinion 
relating the Veteran's heart problems and his service-
connected diabetes was based on a review of all pertinent 
evidence in the Veteran's claims folder.  38 C.F.R. § 4.1.  
Consequently, the Board finds that her positive nexus 
opinion, standing alone, is not sufficient to warrant service 
connection and that a remand for a VA examination and 
opinion, based upon a review all pertinent evidence of 
record, is necessary prior to the adjudication of the 
Veteran's claim.

With respect to his claim for service connection for a 
bilateral hand disability, the Veteran reports experiencing 
recurrent "itchy, scaly" rashes on both hands since his 
period of active service.  He contends that this condition 
had its onset in Vietnam when he was exposed to Agent Orange 
and was also tasked with cutting up barrels containing 
leftover diesel fuel for use as latrine buckets.  

A Veteran may be entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  38 U.S.C.A. §  1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Specifically, 
a Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002).  In 
this case, the Veteran's service personnel records indicate 
that he had active service in the Republic of Vietnam and is 
therefore presumed to have been exposed to herbicides.

Diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(e) (2009),  The evidence of record, 
however, does not show that the Veteran has been diagnosed 
with one of those diseases or disorders. 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2009).  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude an appellant from establishing service connection 
with proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran does not claim to have sought medical attention 
for his hand problems in service or for several years 
thereafter.  Nevertheless, he professes to have self-treated 
with over-the-counter lotions for years before seeking 
private medical treatment in the early 1980s.  Those private 
medical treatment records, by the Veteran's own admission, 
are no longer available.  However, a VA medical record dated 
in September 1984 shows that the Veteran was treated for a 
skin rash, which was diagnosed as severe dermatitis of the 
arms and hands.  The record thereafter reflects that he has 
sought treatment for hand dermatitis and related skin 
problems on a periodic basis.  Significantly, no private or 
VA medical provider has related the Veteran's skin problems 
to his exposure to herbicides, his reported work cutting up 
oil-laden barrels in Vietnam, or any other aspect of his 
active service.

The Veteran has not yet been afforded a VA examination to 
address his bilateral hand claim.  In light of the above lay 
statements and the medical evidence indicating that his 
chronic bilateral hand rash may be related to his period of 
active service, including his herbicide exposure and other 
reported incidents in Vietnam, the Board finds that a remand 
for an examination and opinion is necessary in order to 
fairly address the merits of his claim.  

The Board next turns to the claim for service connection for 
right foot disability.  The Veteran indicates that his 
currently diagnosed right foot arthritis had its onset in 
service when he was treated for a right ankle injury caused 
by jumping off steps in front of his barracks at Fort Rucker, 
Alabama.  His service medical records reflect that in July 
1968 he sought treatment for right foot pain.  X-rays taken 
at that time did not reveal any abnormalities and no formal 
diagnosis was rendered.  Nevertheless, the Veteran now 
maintains that he was placed on light duty for several days 
following the July 1968 incident.  Subsequent service medical 
records are negative for any complaints or clinical findings 
of right foot problems.  His July 1968 separation examination 
noted a history of occasional leg cramps, but did not contain 
any specific complaints or clinical findings with respect to 
the right foot.  

The record reflects that the Veteran injured his right foot 
in July 1996, after falling from a roof, and subsequently 
underwent surgery to fuse the tarsal and metatarsal joints, 
which alleviated some of his arthritic pain.  Although the 
Veteran acknowledges that post-service injury, he asserts 
that the weakness he currently experiences in his right foot 
has persisted since service.  The Board observes that the 
Veteran is competent to give evidence about the symptoms that 
he experiences. Layno v. Brown, 6 Vet. App. 465 (1994).  
Nevertheless, because no private or VA examiner has yet 
issued an opinion as to the origin of his current right foot 
problems, it remains unclear to the Board whether those 
problems were incurred at the time of his July 1968 injury or 
are otherwise related to service.  Accordingly, the Board 
finds that, on remand, the Veteran should be afforded a VA 
etiological examination and opinion with respect to his right 
foot claim.

With respect to the Veteran's claim for service connection 
for a low back disability, that claim was initially denied 
based on evidence that the disability preexisted service.  
The Veteran's service medical records show that on his 
October 1966 entrance and July 1968 separation examinations, 
he reported a history of low back pain arising from a 1965 
pre-service automobile accident.  Nevertheless, the Veteran 
now contends that episode of low back pain had resolved prior 
to his entrance into service and that his current back 
problems arose in July 1968, when he injured his back after 
falling on the rifle range.  His service medical records 
reveal that he was treated at that time for low back pain, 
which radiated upward toward both shoulders, and was 
diagnosed with L4-L5 lumbosacral strain.  However, 
contemporaneous clinical findings and X-rays did not disclose 
any limitation of motion or neurological or orthopedic 
abnormalities.  The Veteran's service medical records, are 
otherwise negative for any complaints, diagnoses, or 
treatment related to the low back.

The Veteran acknowledges that he did not seek medical 
attention for his low back problems for many years after 
leaving service.  However, he alleges that throughout that 
period he continued to suffer from low back pain, which he 
"self-medicated with alcohol."  The Veteran's post-service 
medical records show that he was treated for low back 
problems following the July 1996 incident in which he fell 
off a roof.  He subsequently underwent a lumbar laminectomy 
and has continued to seek treatment for low back problems on 
an ongoing basis.

The Veteran has not yet been afforded a VA examination with 
respect to his low back disability.  In light of the lay and 
clinical evidence, it remains unclear to the Board whether 
the Veteran's current low back problems were incurred in 
service or whether he had a preexisting low back disability 
that was worsened beyond its normal progression as a result 
of the July 1968 rifle range accident or other event or 
injury in service.  Consequently, the Board finds that a VA 
examination addressing the etiology of his currently 
diagnosed low back problems is necessary to fully and fairly 
assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 
2002).

Finally, private and VA medical records appear to be 
outstanding.  The Veteran's December 2009 Board hearing 
testimony indicates that he was hospitalized at a VA medical 
facility for diabetes and heart problems in August and 
November 2009 and was receiving treatment for those 
conditions at a private rehabilitation facility (Westwood 
Health Care and Rehabilitation Center) in December 2009.  No 
attempt has been made to obtain VA or private medical records 
dated after February 2009.  In light of the Veteran's 
testimony, VA is on notice that private medical records may 
exist that are relevant to his claims for an increased rating 
for diabetes mellitus and service connection for a heart 
disability.  Accordingly, the Board finds that an effort to 
obtain those private medical records should be made.  
Moreover, because it appears there may be outstanding VA 
medical records that may contain information pertinent to the 
Veteran's diabetes and heart claims, those records are also 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21-
4142) authorizing VA to request copies of any 
treatment records from the Westwood Health 
Care and Rehabilitation Center, 524 Main 
Street, Decaturville, Tennessee, 38329-8101.  
The Veteran should be advised that he can 
submit those records himself.  If the Veteran 
provides completed release forms, then request 
the identified treatment records.  All 
attempts to secure those records must be 
documented in the claims folder, and the 
Veteran and his representative should be 
notified of any unsuccessful efforts.  

2.  Obtain and associate with the claims 
folder all medical records from the VA Medical 
Center in Nashville, Tennessee, dated from 
March 2009 to the present.

3.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his diabetes mellitus and 
related symptoms.  The examiner should review 
the claims folder and should note that review 
in the report.  The examiner should reconcile 
the opinion with all other pertinent evidence 
of record, including the January 2008 VA 
examiner's findings that the Veteran's 
diabetes required him to observe a restricted 
diet, but did not restrict his physical 
activities or result in episodes of 
hypoglycemic reactions or twice a month visits 
to a diabetic care provider, and the 
subsequent lay statements and testimony 
submitted by the Veteran and his wife 
indicating that his condition had worsened to 
the extent of severely limiting his physical 
activities and requiring hospitalization and 
inpatient rehabilitation.  Specifically, the 
VA examiner's opinion should address the 
following:

a)  State the treatment regimen in place 
for management of the Veteran's diabetes 
mellitus, including the dosage of insulin 
or oral hypoglycemic agents and any 
dietary restrictions.

b)  Discuss whether the Veteran's 
physical activities have been clinically 
restricted as a result of his diabetes 
mellitus and any complications.

c)  Indicate whether the Veteran's 
diabetes mellitus produces episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a 
diabetic care provider, progressive loss 
of weight and strength, or any other 
complications.

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to assess the etiology of any 
current cardiovascular disability, to include 
hypertension and coronary artery disease.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
examiner should provide a rationale for any 
opinion expressed and reconcile that opinion 
with all evidence of record, including the VA 
medical records showing that the Veteran has 
been diagnosed with and treated for 
hypertension and related cardiovascular 
problems; his lay statements and testimony 
asserting that he suffers from hypertension 
and coronary artery disease that were caused 
by his service-connected diabetes mellitus; 
and the opinion of his wife, a licensed 
practical nurse, indicating that his heart 
problems are an indirect consequence of his 
being a diabetic.  The examiner must 
acknowledge and discuss any reports of a 
continuity of symptomatology since service or 
in-service injury.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Specifically, the VA 
examiner's opinion should address the 
following:

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current cardiovascular disability, to 
include hypertension and coronary artery 
disease, is due to or the result of 
service-connected diabetes mellitus.   

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current cardiovascular disability, to 
include hypertension and coronary artery 
disease, has been aggravated (permanently 
increased in severity beyond the natural 
progress of the disease) by service-
connected diabetes mellitus.   

b) State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current cardiovascular 
disability that is otherwise related to 
his period of active service.  

5.  After the above development has been 
completed, schedule the VA examination to 
assess the etiology of any current skin 
disability.  The examiner should review the 
claims folder and note that review in the 
examination report.  The examiner should 
reconcile the findings with all other 
pertinent evidence of record, including the 
Veteran's assertions that his bilateral hand 
rash was caused by his exposure to Agent 
Orange or, in the alternative, by cutting up 
barrels containing leftover diesel fuel for 
use as latrine buckets during his period of 
service in Vietnam, and his post-service 
medical records reflecting ongoing treatment 
for a dermatitis of the upper extremities 
since the 1980s.  The VA examiner must also 
acknowledge and discuss the Veteran's reports 
a continuity of symptomatology since his 
period of active service, including his 
assertions that he self-treated his hand rash 
with over-the-counter topical medication for 
the first decade and a half after leaving 
service and afterwards sought treatment from a 
private physician, whose medical records are 
no longer available.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Specifically, the VA 
examiner's opinion should address the 
following:

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current skin disability 
is related to the Veteran's in-service 
herbicide exposure.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current skin disability 
is related to the Veteran's reported work 
cutting up barrels containing leftover 
diesel fuel for use as latrine buckets in 
Vietnam, or any other aspect of his 
active service.

6.  After the above development has been 
completed, schedule the VA orthopedic 
examination to assess the etiology of any 
current right foot or low back disability.  
The examiner should review the claims folder 
and should note that review in the report.  
The examiner should provide a rationale for 
the opinion and reconcile it with all relevant 
evidence of record, including the Veteran's 
testimony indicating that he first injured his 
right foot while jumping off the steps in 
front of his barracks at Fort Rucker, Alabama, 
and that his current low back problems 
resulted from an injury he incurred while 
falling on the rifle range; his service 
medical records reflecting pre-service 
treatment for a back injury incurred in a 1965 
automobile accident and in-service treatment 
in July 1968 for right foot and low back pain; 
and post-service medical records showing 
treatment, including surgeries, for right foot 
and low back injuries incurred in July 1996, 
after the Veteran fell off a roof.  The VA 
examiner must also acknowledge and discuss the 
Veteran's reports of a continuity of right 
foot and low back symptomatology since his 
period of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right foot 
disability is related to the Veteran's 
treatment for right foot pain in July 
1968 after reportedly jumping off the 
steps in front of his barracks at Fort 
Rucker, Alabama, or any other aspect of 
his active service.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any pre-existing low back 
disability was aggravated (permanently 
increased in severity beyond its natural 
progress) as a result of the Veteran's 
in-service treatment for low back pain 
after reportedly falling on the rifle 
range, or any other aspect of his active 
service.

c)  State whether it is more likely than 
not (more than 50 percent probability) 
that any current low back disability or 
right foot disability is the result of 
the Veteran having fallen off of a roof 
in July 1996.

7.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


